t c summary opinion united_states tax_court walter cancel petitioner v commissioner of internal revenue respondent docket no 30096-14s filed date walter cancel pro_se nancy m gilmore for respondent summary opinion lauber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed under 1all statutory references are to the internal_revenue_code in effect for the tax years in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case with respect to petitioner’s federal_income_tax for and the inter- nal revenue service irs or respondent determined deficiencies of dollar_figure and dollar_figure respectively these deficiencies are attributable to respondent’s disallow- ance for lack of substantiation of deductions that petitioner claimed on his sched- ules a itemized_deductions and schedules e supplemental income and loss for and after several continuances this case was set for trial in baltimore maryland on date petitioner failed to appear and respondent moved to dismiss the case for lack of proper prosecution by petitioner we will grant the motion background the facts set forth below are derived from the parties’ pleadings and motion papers and the exhibits attached thereto petitioner worked as an operations man- ager for a blood donor service during and he also owned rental real_estate he filed a timely return for each year on form_1040 u s individual in- come tax_return on a schedule a for each year he claimed deductions for mort- gage interest real_estate_taxes charitable_contributions and unreimbursed em- ployee business_expenses on a schedule e for each year he claimed deductions for mortgage interest real_estate_taxes depreciation expenses and repairs the irs examined petitioner’s returns for and he provided sub- stantiation for some of the expenses and the irs allowed the claimed deductions to that extent the irs disallowed the remaining deductions for lack of substan- tiation the schedule e deductions for depreciation were partially disallowed because petitioner failed to exclude land from his depreciable basis petitioner timely petitioned this court and requested baltimore maryland as his place of trial the case was calendared for trial in baltimore on date on date after failing to respond to prior communications from respondent petitioner informed respondent’s counsel that he had moved to texas that he would be unable to attend the baltimore trial session and that he had addi- tional documents to substantiate expenses underlying his claimed deductions the case was continued at petitioner’s request the case was rescheduled for trial in baltimore on date on date after failing to respond to prior communications from respondent peti- tioner provided respondent’s counsel with additional documents that appeared to include some new information at the parties’ request the court granted a contin- uance to enable respondent to review these documents respondent concluded that the documents did not substantiate expenses underlying any of the disallowed deductions on date respondent filed a motion to calendar the case on the court’s date baltimore trial session before filing this motion re- spondent spoke with petitioner who indicated that he had since moved to florida but nevertheless wished to have his case tried in baltimore we directed petitioner to file by date an objection if any to respondent’s motion to calendar the case for trial in baltimore petitioner did not respond to that order on date we granted respondent’s motion and calendared the case for trial in baltimore on date on date respondent filed a motion to dismiss for lack of prose- cution in her motion counsel for respondent represented that she had telephoned petitioner twice in an effort to secure his assistance in preparing this case for trial although she left voice messages for him on each occasion he failed to respond in any way on date respondent’s counsel telephoned petitioner again informing him that she had filed a motion to dismiss the case for lack of prosecu- tion and that if he did not appear for trial the court might grant this motion the case was called from the calendar in baltimore on date there was no appearance by or on behalf of petitioner counsel for respondent appeared and asked that we grant her motion to dismiss on date we received from petitioner a document that we filed as his response to respondent’s motion to dismiss for lack of prosecution this document was mailed on date from an address in baltimore mary- land in this document petitioner requested an emergency continuance of the january trial session stating that he now lived in florida that it will be very expensive for petitioner to come to maryland at the last minute and that his employer will not authorize him to take off for more than days if respondent declined to settle the case by including additional expenses petitioner requested that the case be moved to orlando florida for trial discussion rule b provides that upon failure of a petitioner properly to prose- cute or to comply with these rules or any order of the court the court may dismiss a case at any time and enter a decision against the petitioner we have 2on date we received from petitioner a second document that we filed as a first supplement to his response to respondent’s motion to dismiss for lack of prosecution in this document he reiterated the same requests made in his first letter interpreted rule to permit entry of a judgment of default or dismissal consis- tently with our sound discretion and the interests of justice see 84_tc_693 aff’d without published opinion 789_f2d_917 4th cir we have entered judgments of default or dismissal where a tax- payer among other things failed to appear at trial 72_tc_126 we conclude that respondent’s motion to dismiss this case for lack of proper prosecution should be granted petitioner originally designated baltimore mary- land as his place of trial although he later moved to texas and eventually to florida he informed respondent’s counsel in date that he nevertheless wished to have his case tried in baltimore respondent accordingly filed a motion to calendar the case for trial in baltimore we directed petitioner to respond to that motion but he did not in the absence of any objection from petitioner we calendared the case for trial in baltimore as respondent requested on date we sent petitioner a pre-trial notice informing him that his case was set for trial in baltimore on date this notice in- formed him that unless previously excused by the court the parties must appear at the calendar call and be ready for trial the notice emphasized that cases will not be continued ie postponed other than under exceptional circumstances and that f ailure to appear may result in a dismissal of the case and a decision against the nonappearing party petitioner did not appear at the calendar call and he did not request or justify a request for a continuance before the calendar call instead on the day after his case was called for trial he responded to the irs motion to dismiss by requesting an emergency continuance the only justification he put forth was the asserted inconvenience of traveling from florida to baltimore for trial but that inconvenience if such it was should have been obvious to petitioner for the previous three months he nevertheless informed respondent’s counsel that he wished to have his case tried in baltimore he ignored our order inquiring wheth- er he objected to trial in baltimore and he did not communicate to the court at any time before the trial date any objection to trial in baltimore all of the issues in this case involve substantiation of expenses the case was continued twice on petitioner’s representation that he had additional docu- ments to substantiate expenses underlying his claimed deductions but the documents he supplied to respondent in date did not advance his cause our date pre-trial notice advised him of the need to o rganize any docu- ments you have to support your case and provide copies of documents to the irs yet he ignored respondent’s communications before the trial date and sup- plied respondent’s counsel with no documentation in his date response he asserted that he has a meritorious defense to the disallowed deduc- tions and has undisputed receipts but he has again failed to supply respond- ent’s counsel with any of these alleged documents petitioner has displayed a repeated pattern of ignoring all of respondent’s communications until shortly before the trial date then requesting a last-minute continuance on the ground that he had additional documentation to supply on the third iteration he inexcusably delayed in requesting a continuance until after the case was called for trial and the justification he advanced was wholly unconvinc- ing we are unwilling to let petitioner kick the can down the road any longer he has failed to cooperate with respondent in preparing this case for trial and he has failed to respond to this court’s orders and comply with its rules we will ac- cordingly grant respondent’s motion to dismiss this case for lack of proper prose- cution by petitioner to implement the foregoing an appropriate order of dismissal and decision will be entered
